 Case 1:20-cr-00143-TSE Document 341 Filed 05/07/21 Page 1 of 1 PageID# 5909




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF VIRGINIA
                                       Alexandria Division



 UNITED STATES OF AMERICA,
                                                        Case No. l:20-cr-00143
        V.                                              The Honorable Judge Ellis

ZACKARY ELLIS SANDERS,                                  Pretrial conference: May 7, 2021
                                                        Trial: July 12, 2021
                                Defendant.



                                                     ORDER


       THIS MATTER comes before the Court on Defendant's Motion to Seal Supplement to

Motions In Limine(ECF Nos. 153 and 207) and Motion To Suppress Statements(EOF No. 149),

and accompanying Exhibit thereto ("Defendant's Motion").

       It appearing to the Court that Defendant's Motion contains confidential medical

infonnation necessary to support certain arguments to answer allegations made by the

govemment which prohibit Defendant from disclosing such information to the general public;

       Therefore, based upon the filings of Defendant and the Court finding good cause have been

shown, the Court FINDS and ORDERS that less drastic alternatives to sealing the Motion is not

feasible and, therefore, orders Defendant's Motion accompanying Exhibit thereto be filed under

seal and remain under seal until further order of this Court.

       THE CLERK IS DIRECTED to send a copy of this Order to all counsel of record.

       ENTERED this / day of                                    ,2021.




                              T.S. Ellis, III, Ju
